CONCURRING OPINION
Appellant's failure to file his transcript and assignment of errors within 90 days from the date of ruling on his motion for new trial deprives this court of jurisdiction. Rule 2-2. While we may issue a writ of prohibition in aid of our own appellate powers and functions, Burns' 1946 Repl., § 3-2201, it is obvious that we cannot issue a writ of prohibition in a case over which we have no jurisdiction.
The court so holds and I concur. I express no opinion regarding that portion of the opinion which is unnecessary to a decision of that question.
NOTE. — Reported in 83 N.E.2d 51. *Page 680